Citation Nr: 1714060	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  09-47 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability, including as secondary to right knee and ankle osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In July 2013 and May 2016, the Board remanded the listed issue for additional development. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDING OF FACT

A low back disability, to include arthritis, did not manifest during service or to a compensable degree within one year following discharge from active service, and the preponderance of the evidence is against finding that it is proximately due to or aggravated by service-connected disability.


CONCLUSION OF LAW

A low back disability was not incurred during service, it may not be presumed to have been incurred during service, and it is not secondary to service-connected disability. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran asserts he has a low back disability that is related to active service or is proximately due to or chronically aggravated by his service-connected right ankle and knee disabilities. Specifically, the Veteran reported that he was injured during active service, underwent an operation in the 1980's for a vertebral chip, which he was told was from the prior in-service injury, and continues to experience similar symptoms today. See September 2013 VA Spine Examination. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. The provisions of 38 C.F.R. § 3.303(b) apply only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for arthritis, if manifest to a compensable degree within one year after discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted on a secondary basis for a disability that is proximately due to a service-connected condition. 38 C.F.R. § 3.310(a). Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation. See Allen v. Brown, 7 Vet. App. 439 (1995). The Board acknowledges that 38 C.F.R. § 3.310(b) (Aggravation of nonservice-connected disabilities) was amended in October 2006.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.

Service treatment records show that in December 1968, the Veteran was working when he was struck by a private vehicle as it was backing out of his driveway. He suffered a deep laceration to the right knee which was debrided. In March 1969, the Veteran was in an accident where he was thrown from the car. Final diagnoses were fracture of the left infra-orbital rim; comminuted compound fracture of the nasal bones; and probable nondisplaced fracture of the vertex. Complaints or findings related to the back were not shown. On examination for separation in January 1970, the Veteran's spine was reported as normal on clinical evaluation. On the associated report of medical history, the Veteran denied back trouble of any kind. 

A December 1993 discharge summary shows the Veteran presented with right lower extremity and hip pain following a January 1993 car accident that caused him to twist his back. CT myelogram and post-myelography CT scan showed a right L5-S4 ruptured disk causing S1 radiculopathy and the Veteran underwent a right L5-S1 lumbar microdiskectomy. 

VA records dated in December 2003 show the Veteran was seen for lumbar and right hip pain. He reported that he injured his low back during service. He stated that he was doing well until 5-6 days prior when he stepped the wrong way. Assessment was low back pain, possibly lumbar strain but cannot rule out herniated nucleus pulposus. In March 2004, the Veteran was seen with complaints of low back pain. He reported that he was run over by a car while working on plumbing in 1969 and had a laceration of the right leg. He reported no trouble with his back until he was out of service and he had surgery on his back 10-15 years ago. Assessment was severe back pain with radiculopathy right leg and foot. 

In September 2004, the Veteran underwent lumbar spine x-rays which showed degenerative disc space narrowing at L4-5 and L5-S1 with degenerative changes in the facet joints at L4 and L5. Clinical history noted he was in a motor vehicle accident last Saturday with lower back and pelvis pain.

A June 2008 VA record documents the Veteran's report that he has chronic back pain after being run over in the service. Assessment was low back pain most likely osteoarthritis secondary to trauma approximately 35 years ago. 

The Veteran underwent a VA spine examination in September 2013. The examiner stated that the Veteran's back condition was at least as likely as not incurred in or caused by service and provided the following rationale:

The veteran's service files were reviewed. Evidence of a back injury in service was not located. However, evidence of the injury described by the veteran (in which he was struck by a car) is located in a documented dated [December] 6, 1968. At that time, the veteran sustained a deep laceration of the right knee. However the remaining physical examination was described as being "entirely within normal limits." On an exam dated [January] 17, 1970, the veteran checked "no" to a history of "back trouble of any sort." 

The veteran's report of back pain associated with this injury is entirely plausible. However, there is no evidence of any kind which suggests that anything more than a transient strain was involved. Such injuries are unlikely to casue (sic) long-term sequelae, rendering a direct relationship to service less likely as not. 

Regarding aggravation, the examiner stated that he could not determine a baseline and that the Veteran's back condition was not at least as likely as not aggravated by service-connected knee and ankle problems. The following rationale was provided:

According to an orthopedic note dated 12/17/1993, the veteran's back condition was attributed to a car accident in [January] 1993. The veteran's right knee condition, by contrast, had become progressively worse and required surgery thirteen years prior to that date. There was no mention of a back condition prior to 1993, suggesting that the right knee and right ankle conditions prior to that date were not significantly influencing the biomechanics affecting the spine. 

The veteran reports that his back has been doing well recently, although he has to be careful to avoid injury while bending and lifting. He is nonetheless able to perform his usual duties at work (custodial), which includes mopping floors and changing light bulbs. The veteran reports that his back has been doing "great" recently, although he still has some pain and difficulties bending and lifting. A review of clinical progress notes over the past 4 years also suggests that the veteran's back condition has been stable. A note dated May 13, 2009, reported only "episodic aching in the back."

In summary, evidence of a worsening of the veteran's back condition by his service-connected right knee and ankle condition was not located in the medical data provided. 

An addendum was obtained in October 2013 wherein the examiner stated that he erred when checking the box stating the claimed condition was at least as likely as not incurred in or caused by service and that he intended to check the entry that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness." The examiner further stated:

The previous rationale was again reviewed with reference to VBMS records. The statement concerning the plausibility of a back injury in service is correct. The veteran's statement of continuity of symptoms recorded in the Remand Order is fully understood and appreciated. As mentioned on the previous report, however, there was no evidence whatever of a back injury sufficient to cause long-term sequelae such as the veteran's current back condition. 

The Veteran underwent a VA spine examination in July 2016. The examiner reviewed the electronic record. Diagnosis was degenerative disc disease with arthrosis, lumbosacral spine. The examiner stated that the claimed condition was less likely than not proximately due to or the result of his service-connected condition. The following rationale was provided:
 
The veteran has claim and [service treatment records] of an accident where a drunk driver ran over the veteran while he was performing plumbing duties in Air Force and had a dirty gouge to his right knee. Veteran had the right knee irrigated as well as surgical repair of the deep incision however not cutting into the articular compartment of his right knee. Veteran has a normal gait today, without a trendelberg lurch nor a limb discrepancy greater than 2 inches. Veteran walks without either a back brace nor a knee brace on, no assistive aids today with a normal speed and cadence gait. Therefore, his gait is not of unequal forces that could cause contralateral or back injury according to the medical reference cited below. 

Veteran shows normal x-rays of back right after his admission to hospital in 1968 after being ran over and while his knee is well-documented, no back injury is documented. Also, veteran has separation ETS physical in 1970 stating "no" to "back troubles/back pain" in 1970. No documentation of back pain, back surgery, radiographs, prescriptions nor treatment of any kind are located for the 2 decades after veteran separated from service until his back surgery in 1993. It is noted that the veteran's surgical records sates (sic) it is due to a auto accident that twisted the veteran's back in January 1993 when he was 45 years old. Thus, the etiology of his back condition, degenerative disc disease, is well-documented and ascribed by a subject matter expert, a neurosurgeon, to have occurred directly from his January 1993 auto accident not from his service 23 years earlier, nor secondarily due to his right knee condition. Unable to locate any other treatment record that could establish and maintain continuity of back strain from 1968 active duty and the 23 years after separation from service where he worked as a plumber. Of note, he says that he was able to crawl under houses and do plumbing to "frozen pipes, winter was the worse...." There are no work absences located in his C-file or eVBMS documenting missed work or treatment for his back condition until 1993. In full light, continuity of his lumbar strain from Air Force in 1968 can not be established, his lumbar strain resolved by his separation physical in 1970 where he marked "back troubles" no and the etiology of his current degenerative disc disease is clearly established to his January 1993 auto accident where he twisted his back. His gait and limb length are normal and do not have a causal, proximal nor aggraval relationship to his current back condition. 

Therefore it is less likely as not, [less than 50% probability] that the Veteran's right knee and ankle disorders, including residuals of surgery performed in 1990, aggravated his low back disability [degenerative disc disease].  (Citations omitted)

As set forth, service treatment records do not document a back injury. The Veteran, however, is competent to report an in-service back injury and medical evidence suggests his claim is plausible. For purposes of this decision, the Board accepts that he injured his back during the referenced accident. Notwithstanding, there is no evidence of a chronic back disorder during service and the overall evidence does not support his reports of continuing symptoms. That is, he denied back trouble at separation and the above medical opinion indicates that the injury resolved by separation and that continuity is not established. There is also no evidence of lumbar spine arthritis manifested to a compensable degree within one year following discharge from service. As to whether the currently diagnosed low back disorder is otherwise related to service, the record contains a negative opinion which the Board finds probative. The examiner reviewed the claims folder and provided sufficient rationale, to include an alternate etiology (post-service car accident). 

The Board acknowledges the June 2008 VA record which includes an assessment of low back pain most likely osteoarthritis secondary to remote trauma. To the extent this constitutes a medical opinion, it is not considered probative. That is, the physician did not provide any rationale for the statement and it appears to be based solely on history as reported by the Veteran. 

Regarding secondary service connection (causation and aggravation), the record also contains a negative opinion. The VA opinion is based on a review of the claims folder and is supported by adequate rationale, to include reference to literature. The record does not contain probative evidence to the contrary. In making this determination, the Board acknowledges the Veteran's contentions but notes he is not competent to provide a medical nexus opinion. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 


ORDER

Service connection for a low back disability, including as secondary to right knee and ankle osteoarthritis, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


